                      Case 4:19-cv-04283-PJH Document 7 Filed 07/26/19 Page 1 of 1
AO 120 (Rev. 08/10)


                             Mail Stop 8                                                      REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                            FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                             ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                  TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                                     on the following
      G
       Trademarks or       G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                     DATE FILED                         U.S. DISTRICT COURT
    GZ:/(                                                     2SVXLIVR (MWXVMGX SJ 'EPMJSVRME  7ER .SWI
PLAINTIFF                                                                  DEFENDANT
 :-2)&3< -2'                                                                0%8-89() &):)6%+) '314%2= ERH (3)7 
                                                                             XLVSYKL  MRGPYWMZI


        PATENT OR                    DATE OF PATENT
                                                                                      HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                  OR TRADEMARK
1 6IK 2S                                            :-2)&3< -2'

2 6IK 2S                                          :-2)&3< -2'

3 6IK 2S                                          :-2)&3< -2'

4 7IV 2S                                         0EXMXYHI &IZIVEKI 'SQTER] %TTPMGERX

5 7IV 2S                                           :-2)&3< -2' %TTPMGERX


In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                  INCLUDED BY
                                                       G
                                                   Amendment                   G Answer           G Cross Bill   G   Other Pleading
        PATENT OR                    DATE OF PATENT
                                                                                      HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                  OR TRADEMARK
1

2

3

4

5


In the above—entitled case, the following decision has been rendered or judgment issued:
DECISION/JUDGMENT




CLERK                                                      (BY) DEPUTY CLERK                                       DATE
